DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham-Van-Diep et al.(US 6,224,180).
Regarding claim 18, Pham-Van-Diep et al teaches a vibration distributor (122+124+126 figs.5,6) comprising a mass resonator (122 figs.5,6), piezoelectric exciter (124 figs.5,6) and wave concentrator (126 figs.5,6) arranged in an axial configuration, and wherein the wave concentrator (126) is conical in shape (col. 6 lines 49-52, 65-66; figs.5,6).

Regarding claim 22, Pham-Van-Diep et al teaches an industrial printhead (figs.1,4-6) comprising a flow channel (channel beneath 126 and above 132 in figs.5,6) enclosed in a chamber, wherein the flow channel is resonated, in use, by a single vibration distributor (122+124+126 figs.5,6) comprising a mass resonator (122 figs.5,6), piezoelectric exciter (124 figs.5,6) and wave concentrator (126 figs.5,6), and wherein the wave concentrator (126) is conical in shape (col. 6 lines 49-52, 65-66; col. 7, lines 16-20; figs.5,6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al.(US 4,005,435) in view of Vijay (US 5,154,347) and/or Sherman et al. (US 6,425,660)
Regarding claim 1, Lundquist et al teaches an industrial printhead (figs.1,2) comprising a flow channel (54 figs.2,1) enclosed in a chamber, wherein the flow channel has at least one fluid inlet (66 figs.2,1) and fluid outlet (68 figs.2,1), wherein the flow channel is resonated, in use, by a single vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1) arranged in an axial configuration, and wherein the wave concentrator (50 figs.2,1) is conical in shape (abstract, col. 2 lines 3-21, col. 4 lines 36-55, col. 6 lines 41-68, “cone-shaped” in col. 10 lines 26-29, 60-62 and see also figs.1,2).
Lundquist et al does not explicitly teaches providing more than one fluid outlets.
However, Vijay teaches liquid ejecting head having more than one fluid outlets (nozzles 90 fig.5). Vijay further teaches the use of wave concentrator (38 figs.4, 5) that can have different shapes (figs.6a-e) including conical shaped wave concentrator (fig.6b).
Similarly Sherman et al liquid ejecting head (figs.1, 2) having more than one fluid outlets (7 figs.4, 1, 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to provide two or more fluid outlet in Lundquist et al based on the teachings of Vijay and/or Sherman et al for instance to improve ejection/print speed. 

Regarding claim 2, Lundquist et al as modified by Vijay and/or Sherman et al further teaches wherein the mass resonator (6 figs.1, 2 of Sherman et al; 44 figs.2,1 of 

Regarding claim 3, Lundquist et al as modified by Vijay and/or Sherman et al further teaches wherein the single vibration distributor (20 figs.1,2 of Lundquist et al; 29,38 figs.4,5 of Vijay; 3 figs.1,2 of Sherman et al) has a generally cylindrical cross-section (figs.1,2 of Lundquist et al; figs.4,5 of Vijay;figs.1,2 of Sherman et al).

Regarding claim 4, Lundquist et al as modified by Vijay and/or Sherman et al further teaches where in the mass resonator (6 figs.1, 2 of Sherman et al; 44 figs.2,1 of Lundquist et al) is formed from a high density material such as steel or brass (col.2 lines 35-37 of Sherman et al).

Regarding claim 7, Lundquist et al as modified by Vijay and/or Sherman et al further teaches wherein the vibration distributor (20 figs.1,2 of Lundquist et al; 29,38 figs.4,5 of Vijay; 3 figs.1,2 of Sherman et al) is joined to the flow channel (54 figs.1,2 of Lundquist et al; fluid channel between 41 and 42 figs.4,5 of Vijay; 13 figs.1,2 of Sherman et al).

Claim 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al in view of Pham-Van-Diep et al. (US 6,224,180).
Regarding claim 5, Lundquist et al as modified by Vijay and/or Sherman et al teaches wherein the wave concentrator (11 figs.1,2 of Sherman et al; 50 figs.2,1 of Lundquist et al) is formed from a high density material having a lower density than steel or brass (col.2 lines 35-37 of Sherman et al).
Lundquist et al as modified by Vijay and/or Sherman et al teaches do not explicitly teaches wherein the wave concentrator is made of material including aluminium or titanium.
However, Pham-Van-Diep et al teaches similar printhead including wave concentrator (126 figs.5, 6) that is made of material including aluminium or titanium (col.6 lines 63-65).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to form the wave concentrator of Pannu et al from such material based on the teachings of Pham-Van-Diep et al for instance to use materials based on its availability and/or based on preferred characteristic of the material used. 
Note also in the alternative it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to make the wave concentrator from such material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of using material that is available and/or have the required property. In re Leshin, 125 USPQ 416.

Regarding claims 9 and 10, Lundquist et al as modified by Vijay and/or Sherman et al and as further modified by Pham-Van-Diep et al further teaches wherein the flow channel is configured to receive and eject fluid having predetermined viscosity and fluid having a range of pigment sizes and/or particles of different anisotropy (col.2 lines 44-57; col.4 lines 3-5; col.8 lines 39-41 of Pham-Van-Diep et al; col.6 lines 10- 26 of Vijay; col. 3 lines 10-18 of Sherman et al).
 Lundquist et al as modified by Vijay and/or Sherman et al and as further modified by Pham-Van-Diep et al do not explicitly teaches wherein the fluid has specific viscosity between 20-1000cP and specific size ranges of 1 micron to 500 micron.
   However, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to use preferred fluid material with preferred characteristics such as viscosity and particle size, since it has been held to be within the general skill of a worker in the art to select a known fluid material on the basis of its suitability for intended use for instance to produce required type of ejections such as size and speed. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al in view of Nunomura et al.(US 2006/0191562). 
Regarding claim 8, Lundquist et al as modified by Vijay and/or Sherman et al teaches wherein the mass resonator (44 figs.2,1 of Lundquist et al; 6 figs.1,2 of Sherman et al), piezoelectric exciter (48 figs.2,1 of Lundquist et al; 9 figs.1,2 of 
Lundquist et al as modified by Vijay and/or Sherman et al teaches the elements fastened together but does not explicitly shows the use of axial fastener. 
However, Nunomura et al teaches similar vibration distributor (figs.7A,7B) including resonator, piezoelectric exciter and wave concentrator fastened together axially by axial fastener (104 figs.7A,7B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such axial fastener in Lundquist et al as modified by Vijay and/or Sherman et al based on the teachings of Nunomura et al to reliably secure the vibration distributor axially. 
Note also in the alternative it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to use axial fastener to connect the above elements since it was known in the art that different fastening methods including the use of axial fastener are used based on the characteristics of the elements being connected for instance their size, toughness, thermal characteristics, ease of making the connection, availability of fasteners, etc. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al further in view of Hegedus et al. (US 6,460,980).
Regarding claim 12, Lundquist et al as modified by Vijay and/or Sherman et al further teaches the two or more fluid outlets (68 figs.1,2 of Lundquist et al as modified by 90 fig.5 of Vijay and 7 figs.1,2,4 of Sherman et al).
Lundquist et al as modified by Vijay and/or Sherman et al do not explicitly teaches wherein each of the two or more fluid outlets has a flow direction perpendicular to the flow direction of the fluid channel.
However, Hegedus et al teaches wherein each of two or more fluid outlets (7 figs.1,3) has a flow direction perpendicular to the flow direction of the fluid channel (figs.1,3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to arrange the flow direction of the outlets and the fluid channel to be perpendicular in the printing device of Lundquist et al as modified by Vijay and/or Sherman et al based on the teachings of Hegedus et al for instance to be able to supply plurality of outlets and/or arrange the printing assembly as shown in Hegedus et al to form compact and wide printing device.
   
Regarding claim 13, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets are spaced apart from adjacent fluid outlets by 2.54mm (col.6 lines 36-39, col.7 lines 27-37 of Hegedus et al).

Regarding claim 14, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets (7 

Regarding claim 15, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches wherein each of the two or more fluid outlets (7 figs.1,3 of Hegedus et al; 12 figs.1, 2, 6 of Pannu et al) are supplied with fluid from individual fluid sources (fluid sources 5 of different colors in figs.1,3 ; col.6 lines 39-44, col.4 lines 11-13  of Hegedus et al).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al and further in view of Pham-Van-Diep et al.(US 6,224,180).
Regarding claim 16, Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al further teaches fluid sources containing fluid (fluid sources 5 of different colors in figs.1,3 ; col.6 lines 39-44, col.4 lines 11-13  of Hegedus et al). 
Lundquist et al as modified by Vijay and/or Sherman et al and Hegedus et al does not explicitly teaches heater used to heat the fluid contained in the fluid source.
Pham-Van-Diep et al explicitly teaches printhead that includes heater (32 figs.5,1) used to heat fluid contained in the fluid source (24 figs.5,1). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such fluid sources having a heater element in the device of Lundquist et al as modified by Vijay and/or Sherman et .   

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al.(US 4,005,435) in view of Pannu et al.(US 2004/0046839) and Clarke et al.(US 8,439,487) and/or Matsumoto (US 2001/0015735) and in the alternatives Robert et al. (US 3,368,085).
Regarding claim 17, Lundquist et al teaches an industrial printhead (figs.1,2) comprising a flow channel (54 figs.2,1) enclosed in a chamber, wherein the flow channel (54) has fluid inlet (42,66 fig.2) and at least one fluid outlet (68 fig.2), wherein the flow channel is resonated, in use, by a single vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1), and wherein the wave concentrator (50 figs.2,1) is conical in shape (abstract, col. 2 lines 3-21, col. 4 lines 36-55, col. 6 lines 41-68, “cone-shaped” in col. 10 lines 26-29, 60-62 and see also figs.1,2).
Lundquist et al does not explicitly teaches providing two or more fluid inlets, and wherein the wave concentrator has a lower mass density than the mass resonator.
However, Pannu et al teaches wherein the wave concentrator (53 fig.6;15 figs.1,2) has a lower mass density than the mass resonator (17 figs.1,2,6) (paragraph 0014).
Clarke et al teaches ejection head including two or more fluid inlets (inlets of 17,18 fig.3A;13,15 fig.5A), 

With regard to the limitation “wherein the wave concentrator is conical in shape”, Examiner believes Lundquist et al meets this limitation by the discussion of in col. 10 lines 26-29, 60-62 reciting “cone-shaped” and element 50 in figs.1,2. However, if applicant argues otherwise, Robert et al explicitly teaches wave concentrator (figs.1, 5A-D) that can be formed in different shapes including in conical shape (fig.5A, col.3 lines 38-39).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include two or more inlets, to use materials such that the wave concentrator has a lower mass density than the mass resonator, and/or in the alternative use such conical shaped wave concentrator in the device of Lundquist et al based on the teachings of Pannu et al, Clarke et al, Matsumoto and in the alternatives Robert et al for instance to enable the use of different fluids, to provide a more efficient vibration distributor, and/or better amplify/focus vibration.  

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Lundquist et al.(US 4,005,435) or, in the alternative, under 35 U.S.C. 103 as obvious over Robert et al. (US 3,368,085) and/or Vijay (US 5,154,347).
Regarding claim 18, Lundquist et al teaches a vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1) arranged in an axial configuration, and wherein the wave 
In case that applicant argues Lundquist et al does not teach the wherein the wave concentrator is conical in shape.
Robert et al explicitly teaches wave concentrator (figs.1, 5A-D) that can be formed in different shapes including in conical shape (fig.5A, col.3 lines 38-39).
Similarly, Vijay teaches the use of wave concentrator (38 figs.4, 5) that can have different shapes (figs.6a-e) including conical shaped wave concentrator (fig.6b).
Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such conical shaped wave concentrator in Lundquist et al based on the teachings of Robert et al and/or Vijay for instance to improve amplification/focusing of vibration thereby improve efficiency.  

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al.(US 4,005,435) in view of Pannu et al.(US 2004/0046839) and in the alternatives Robert et al. (US 3,368,085).
Regarding claim 19, Lundquist et al teaches a vibration distributor (20 figs.1,2) comprising a mass resonator (44 figs.2,1), piezoelectric exciter (48 figs.2,1) and wave concentrator (50 figs.2,1), and wherein the wave concentrator (50 figs.2,1) is conical in shape (“cone-shaped” in col. 10 lines 26-29, 60-62, 50 figs.1,2).

However, Pannu et al teaches wherein the wave concentrator (53 fig.6;15 figs.1,2) has a lower mass density than the mass resonator (17 figs.1,2,6) (paragraph 0014).
With regard to the limitation “wherein the wave concentrator is conical in shape”, Examiner believes Lundquist et al meets this limitation by the term “cone-shaped” recited in col. 10 lines 26-29, 60-62 and element 50 in figs.2, 1. However, if applicant argues otherwise, Robert et al explicitly teaches wave concentrator (figs.1, 5A-D) that can be formed in different shapes including in conical shape (fig.5A, col.3 lines 38-39).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use materials such that the wave concentrator has a lower mass density than the mass resonator, and/or in the alternative use such conical shaped wave concentrator in the device of Lundquist et al based on the teachings of Pannu et al and in the alternatives Robert et al for instance to provide a more efficient vibration distributor, and/or better amplify/focus vibration.  

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Lundquist et al.(US 4,005,435) or, in the alternative, under 35 U.S.C. 103 as obvious over Robert et al. (US 3,368,085) and/or Vijay (US 5,154,347).
Regarding claim 22, Lundquist et al teaches an industrial printhead (figs.1,2) comprising a flow channel (54 figs.2,1) enclosed in a chamber, wherein the flow channel (54) is resonated, in use, by a single vibration distributor (20 figs.1,2) comprising a mass 
In case that applicant argues Lundquist et al does not teach the wherein the wave concentrator is conical in shape.
Robert et al explicitly teaches wave concentrator (figs.1, 5A-D) that can be formed in different shapes including in conical shape (fig.5A, col.3 lines 38-39).
Similarly, Vijay teaches the use of wave concentrator (38 figs.4, 5) that can have different shapes (figs.6a-e) including conical shaped wave concentrator (fig.6b).
Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such conical shaped wave concentrator in Lundquist et al based on the teachings of Robert et al and/or Vijay for instance to improve amplification/focusing of vibration thereby improve efficiency.  

Response to Arguments
Applicant’s arguments with respect to amended claims filed on 11/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853